OPINION OF
THE COURT.
This is an action of ejectment. To sustain the right of the plaintiff, a certified copy of the patent was offered for the land in controversy, which was objected to, as the law did not require patents emanating from the general government to be recorded. THE COURT held that the copy was not evidence certified by the recorder of a county, as there was no law requiring the patent to be recorded in the county, or declaring that such a copy *1137should be evidence. Patents are recorded in the general land office, and a certified copy from that office is evidence.